Citation Nr: 9928671	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  96-45 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for hearing loss, claimed to have resulted from VA 
hospitalization or medical or surgical treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel



INTRODUCTION

The veteran had active service from September 1942 to October 
1945.

In March 1987, he underwent a right total knee replacement 
and, in September, a left total knee replacement, both at a 
VA hospital.  Recovery from surgery on the right knee was 
uneventful but the left knee has been problematic.  In March 
1995, he was admitted to a VA medical facility with severe 
septic arthritis of the left knee. The prosthesis was 
removed, he underwent an extended course of intravenous 
antibiotic therapy, and he was discharged in September 1995.

In October 1995, the veteran claimed benefits, under the 
provisions of 38 U.S.C.A. § 1151, for hearing loss which he 
attributed to the antibiotic therapy at the VA medical 
facility.  This appeal arises from a June 1996 rating 
decision of the Buffalo, New York, Regional Office (RO) that 
denied the claim.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  In 1995, the veteran underwent an extended course of 
intravenous antibiotic therapy while hospitalized in VA 
medical facilities, for treatment of severe septic arthritis 
of the left knee.  He claims that the intravenous antibiotic 
therapy resulted in hearing loss.

3.  Hearing loss was not a certain or intended result of the 
intravenous antibiotic therapy, nor was it the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and there is at least a reasonable doubt as to 
whether it developed as a result of, as opposed to simply 
coincidental with, the VA hospitalization, or medical or 
surgical treatment.



CONCLUSION OF LAW

Granting the the benefit of the doubt in this case, the 
veteran is entitled to benefits, under the provisions of 
38 U.S.C.A. § 1151, for hearing loss.  38 U.S.C.A. § 1151, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.358, 3.800 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's VA hospital records show that he was admitted 
in December 1986 for an arthroscopic examination of the left 
knee.  That revealed complete degeneration of the 
articulating cartilage and associated hypertrophy of the 
synovial membranes.  There was some generalized fraying 
around the edges of the medial and lateral menisci, but no 
degenerative tears were seen.

In March 1987, he was admitted to a VA hospital for a right 
total knee replacement.  The report of the examination 
conducted on admission did not note any hearing impairment.

On 13 September 1987, the veteran, having noted the 
successful right knee surgery and subsequent uneventful 
recovery, was admitted to a VA hospital for a left total knee 
replacement.  The report of the examination conducted on 
admission did not note hearing impairment.  Postoperative 
recovery was marred by a plugged drain, which resulted in a 
hematoma, and aspiration of the knee was required.  He was 
discharged from the VA hospital on 26 September.

Later that day, the surgical site began to drain and he was 
admitted to WCA Hospital, a non-VA facility.  Diagnoses on 
admission included postoperative wound infection, cellulitis, 
and draining hematoma.  He was transferred to the VA hospital 
on 29 September.  The examination on admission showed 
limitation of motion of the left knee and left foot drop; 
hearing loss was not noted.  Culture of the drainage revealed 
Pseudomonas and Staphylococcus.  The next day, the surgical 
wound was reopened and packed with Iodoform gauze, which was 
slowly removed during the following 48 hours.  He was 
discharged on 5 November.

The veteran complained of left knee pain and inability to 
bear weight on the left leg, and was admitted to the VA 
hospital on 17 February 1988.  The examination on admission 
again showed limitation of motion of the left knee and left 
foot drop.  Hearing loss was not noted.  The veteran 
underwent replacement arthroplasty of the tibial and patellar 
components of the left knee prosthesis and was discharged 
from the hospital on 11 March.

The veteran had trouble with patellar subluxation of the left 
knee, and was admitted to the VA hospital on 12 October 1988.  
The examination on admission showed limitation of flexion to 
85 degrees and, on extension, the patella "subluxed" 
laterally; hearing loss was not noted.  He underwent surgical 
reconstruction of the extensor mechanism of the left knee, 
and was discharged on 17 October.

The veteran had trouble with anterior subluxation of the left 
knee, and was admitted to the VA hospital on 19 March 1989.  
The examination on admission showed limitation of flexion to 
90 degrees and passive anterior subluxation.  Hearing loss 
was not noted.  He underwent a Losee procedure to surgically 
correct laxity of the anterior cruciate ligament, and was 
discharged on 27 March.

In March 1988, the veteran claimed benefits under the 
provisions of 38 U.S.C.A. § 351, now 38 U.S.C.A. § 1151.  
That claim was denied in a May 1988 rating decision.  In 
October 1989, he sought to reopen the claim.  Noting the 
prior unappealed denial, an October 1989 rating decision 
determined that new and material evidence had not been 
submitted and refused to reopen the claim.  The veteran 
appealed, and testified at a February 1990 hearing.  In a 
November 1990 decision, the hearing officer granted section 
351 benefits for left foot drop.  A November 1990 rating 
decision assigned a 30 percent evaluation therefor.  An 
August 1991 decision by the Board of Veterans' Appeals 
(Board) refused to reopen the claim for section 351 benefits 
for additional left knee disability resulting from VA 
hospitalization or surgical treatment.

In March 1995, the veteran claimed an increased rating for 
his left leg disorder.  An increased rating for left foot 
drop was denied in a November 1995 rating decision.  However, 
in light of the judicial decision in the Gardner case, 
discussed below, the issue of 38 U.S.C.A. § 1151 benefits for 
additional left knee disability was revisited.  A June 1996 
rating decision granted section 1151 benefits and assigned a 
60 percent evaluation.

VA medical center (VAMC) records show that the veteran was 
admitted on 30 March 1995.  On admission, his temperature was 
104.5 degrees, blood urea nitrogen was 20, and serum 
creatinine was 1.7.  Aspiration of the left knee showed gram 
positive cocci and a white blood cell count of 22,000.  
Staphylococcus coagulase negative was cultured, and 1 gram of 
vancomycin was administered intravenously due to acute kidney 
failure.  Serum creatinine rose to 5 and continued climbing 
to 8.  Urinalysis showed hemoglobin casts.  The dosage of 
vancomycin was reduced to 1 gram every 48 hours, and 
creatinine was maintained at 2.4 at that dosage.  He was 
treated at both the Erie and Buffalo VAMC's.  Diagnoses 
included chronic renal insufficiency and acute renal failure 
due to vancomycin therapy.  An extended course of intravenous 
antibiotic therapy was undertaken with vancomycin and 
gentamicin.  While hospitalized, the veteran underwent 
surgery to remove the left knee prosthesis, due to septic 
arthritis at that site.  He was discharged on 1 September, 
and scheduled to return for more orthopedic surgery in 
October.

At a September 1995 VA audiologic consultation, the veteran 
reported decreased hearing acuity, particularly in the right 
ear, after intravenous antibiotic therapy at the VAMC.  Pure 
tone audiometry showed moderate to profound hearing loss in 
the right ear and moderately severe hearing loss, from 2000 
to 8000 Hertz, in the left.  Speech recognition scores were 
38 percent in the right ear and 86 percent in the left.  The 
examiner noted that it was unusual for an ototoxic reaction 
to be unilateral.  He also reported that, although the test 
results were somewhat inconsistent, there was some high 
frequency hearing loss bilaterally but further testing would 
be needed to ascertain specific thresholds.

In October 1995, the veteran filed the instant claim, seeking 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
hearing loss resulting from treatment administered during VA 
hospitalization.

In May 1996, the veteran was afforded a fee-basis audiology 
examination by WNY Healthcare System.  The examiner, in the 
June 1996 report of that examination, noted that she had been 
asked to review the veteran's records to determine whether 
hearing loss had resulted from an ototoxic reaction to 
medication.  However, she had not received the veteran's VA 
treatment records during the six weeks following the 
examination, and she prepared the report without having 
reviewed them.  Audiometric testing showed the following:

HERTZ
500
1000
2000
3000
4000
RIGHT
75
75
70
65
75
LEFT
50
35
40
55
60

Speech recognition scores were 24 percent in the right ear 
and 60 percent in the left.  The examiner reported that the 
veteran demonstrated moderate to severe, flat, sensorineural 
hearing loss in the right ear and mild to moderate, 
relatively flat, sensorineural hearing loss in the left.  She 
recommended that an ear, nose, and throat physician review 
the veteran's records to ascertain the medication, dosage, 
and length of treatment to determine whether ototoxicity was 
a factor in the veteran's hearing loss.  She said it would be 
helpful if the physician were able to review results of 
audiometric testing conducted before the administration of 
drug therapy.

The veteran underwent a VA audiology examination in May 1996.  
The claim file was to be made available to the examiner, who 
was asked to review the records and provide an opinion as to 
whether the veteran's hearing loss represented an ototoxic 
reaction.  However, the report of the May 1996 examination 
noted that the veteran's hospital records were not available 
for review.  The examiner reviewed the veteran's audiograms, 
noted asymmetric sensorineural hearing loss, and reported 
that asymmetry was not compatible with ototoxicity.  The 
veteran was to undergo a computerized tomography scan, to 
rule out brain stem pathology and other possible causes for 
right ear hearing loss, after which he was to be reexamined.  
The claim file does not reflect further VA examination.

In a July 1996 letter, the veteran asserted that his hearing 
had been good before the antibiotic therapy, and that he had 
begun to note hearing loss during VA treatment.


Analysis

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the VA treatment on which the 
claim is based will be compared with the physical condition 
subsequent thereto.  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
treatment is the condition that the treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuation or natural 
progress of the disease or injury for which the veteran was 
treated.  38 C.F.R. §§ 3.358(b)(1), (2).  Regulations also 
provide that the additional disability or death must actually 
result from VA treatment and not be merely coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred would not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening 
unforeseen event, to establish entitlement to 38 U.S.C.A. § 
1151 benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims (then known as the United States Court of 
Veterans Appeals) (Court) in the case of Gardner v. 
Derwinski, 1 Vet.App. 584 (1991).  That decision was affirmed 
by both the United States Court of Appeals for the Federal 
Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
and by the United States Supreme Court, in Brown v. Gardner, 
513 U.S. 115, 115 S.Ct. 552, 130 L.Ed.2d 462 (1994).  
Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the original Gardner decision was issued by 
the Court.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  The interim 
rule was later adopted as a final rule, 61 Fed. Reg. 25,787 
(May 23, 1996) (codified at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the appellant's claim for benefits under 
38 U.S.C.A. § 1151 was filed in October 1995, prior to the 
effective date of the amendment to 38 U.S.C.A. § 1151.  
Therefore, the 1997 statutory amendment does not apply.  
Accordingly, this claim was adjudicated by the RO, and has 
been reviewed by the Board, under the Gardner interpretations 
of 38 U.S.C.A. § 1151 and under the interim rule issued by 
the Secretary on March 16, 1995, and adopted as a final 
regulation on May 23, 1996.  Thus, if the applicable 
statutory and regulatory criteria are met, this claim could 
be granted without evidence of either fault by VA or an 
intervening event not reasonably foreseeable.

Turning now to the evidence in this case, the veteran said 
his hearing was good before VA doctors put him on an extended 
course of intravenous antibiotic therapy with gentamicin and 
vancomycin.  His hearing was examined in September 1995, soon 
after he completed that therapy, and twice in May 1996.  
Audiometric testing showed moderate to severe, flat, 
sensorineural hearing loss in the right ear and mild to 
moderate, relatively flat, sensorineural hearing loss in the 
left.  In connection with their examinations, examiners were 
asked to review the veteran's medical records and render an 
opinion as to whether his hearing loss was due to antibiotic 
therapy at the VAMC.  The veteran's medical records were 
never available, and none of those examinations included a 
review of them.  However, noting that his hearing loss was 
worse on the right than the left, and that asymmetric hearing 
loss was not compatible with ototoxicity, none of the 
examiners attributed his hearing loss to antibiotic therapy 
at the VAMC.  Thus, there was evidence that the veteran was 
administered gentamicin and vancomycin intravenously over an 
extended period of time at a VA hospital, and that he has a 
current hearing disability, but there was no medical evidence 
connecting the current hearing disability to the VA 
hospitalization.  Accordingly, the veteran's claim for 
38 U.S.C.A. § 1151 benefits was denied.

However, in the absence of medical evidence establishing a 
nexus between VA hospitalization and a current disability, 
the requisite link may be established by evidence of 
continuity of symptomatology.  Jones v. West, 12 
Vet.App. 460, 464 (1999).  Here, we believe that the temporal 
proximity of the veteran's hearing loss to the antibiotic 
therapy he received at a VA hospital is too significant to 
disregard.  Thus, the Board finds the veteran's claim to be 
plausible.

The Board has independently researched medical treatise 
evidence disclosing that gentamicin is an aminoglycoside.  
Moreover, we note that ototoxicity due to aminoglycoside 
therapy is made more likely by many factors, including renal 
impairment, prior noise exposure, advanced age, previous 
aminoglycoside therapy, fever, any prior hearing loss, and 
the simultaneous use of other ototoxic agents.  MICHAEL M. 
PAPARELLA ET AL., OTOLARYNGOLOGY 1658 (3rd ed. 1991).  Here, the 
veteran is of advanced age and he had a fever and was 
diagnosed with chronic renal insufficiency just prior to the 
start of intravenous gentamicin therapy.  In addition, though 
the three medical personnel who examined the veteran's 
hearing said that unilateral hearing loss was incompatible 
with ototoxicity, the Board is informed, by the treatrise 
cited above, that, although hearing loss due to antibiotic 
therapy is predominantly bilateral, unilateral hearing loss 
is not rare.  Id. at 1653.

We are well aware that we are not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  We also recognize that, in most cases, "generic 
information in a medical journal or treatise 'is too general 
and inconclusive' to support a claim."  Sacks v. West, 11 
Vet.App. 314, 317 (1998) (citing cases).  Medical treatise 
evidence, however, can provide important support when 
combined with an opinion of a medical professional.  See 
Rucker, supra.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Having reviewed the evidence in this 
case, the Board concludes that the unique facts presented in 
the record warrant the application of the reasonable doubt 
doctrine.

It is true that there is no medical evidence that 
unequivocally links the veteran's hearing loss to intravenous 
antibiotic therapy in the VAMC hospital.  However, the 
veteran has contended that his hearing was good before the VA 
antibiotic therapy, and the evidence shows that it was 
compromised immediately after it.  Perhaps his hearing, 
before the VA antibiotic therapy, was not good.  Perhaps his 
hearing loss did not result from the VA antibiotic therapy.  
Perhaps the VA antibiotic therapy resulted in hearing loss 
superimposed on a preexisting hearing impairment.  If so, 
that may account for the fact that hearing loss was greater 
on the right.  In a perfect world, the veteran's hearing 
would have been tested before intravenous antibiotic therapy 
was begun.  That, however, was not done.

Realizing that the veteran's claimed hearing loss is not 
equal bilaterally; that the September 1995 VA audiologic 
consultative examiner stated it is unusual for an ototoxic 
reaction to be unilateral; and that the May 1996 VA audiology 
examiner said asymmetry is not compatible with ototoxicity; 
we nevertheless also note that the May 1996 fee-basis 
audiologist did not rule out an etiological relationship, 
and, in fact, recommended additional review of the medication 
records to ascertain whether ototoxicity was a factor in the 
veteran's hearing loss.  Unfortunately, neither of the May 
1996 examiners was given the benefit of access to the 
necessary treatment records.

In view of the foregoing, the Board finds that the weight of 
the evidence is in approximate balance in favor of, and 
opposed to, the veteran's claim.  Accordingly, granting the 
veteran the benefit of the doubt, the Board concludes that 
the hearing loss manifested by the veteran following his 
treatment in the Erie and Buffalo VAMCs was a consequence of 
his hospitalization and treatment at that time, and that any 
current residuals thereof may be compensated as additional 
disability under the provisions of 38 C.F.R. § 1151.  In 
implementing this decision, the RO will determine the current 
extent of the residual disability for which section 1151 
benefits are hereby allowed.  


The Board has resorted to the use of treatise evidence herein 
and, generally, that requires that the veteran be afforded 
the opportunity to be heard on the evidence used.  Thurber v. 
Brown, 5 Vet.App. 119, 126 (1993).  However, where, as here, 
the evidence is used to explain the Board's decision to grant 
the claim, no prejudice can arise, and comment from the 
veteran is neither necessary nor warranted.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151, for hearing loss resulting from VA hospitalization or 
medical or surgical treatment, is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

